Title: To Thomas Jefferson from John Wayles, 20 October 1772
From: Wayles, John
To: Jefferson, Thomas


                    
                        Sir
                        Octr. 20. 1772.
                    
                    I received your favour by […]st and thank you for the various intellig[ence. The?] Genl. Courts determination concern[ing] the  devise of slaves must be attended w[ith] Mischievious consequences. I have hea[rd] nothing about dear Patty since you left this place. Our sale of Slaves go[es] on Slowly so ’tis uncertain when we shall be down but I suppose before the Rebel party leaves town. I am Your afft. Svt.,
                    
                        J. Wayles
                    
                